DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, 14, 17 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 and 18 recites the limitation "the determined velocities at the plurality of locations" in line 2.  There is insufficient antecedent basis for this limitation in the claims.

The term “a cross-section of tissue substantially perpendicular to a surface of the tissue” in claim 7, 14 and 17 is a relative term which renders the claim indefinite. The term “substantially perpendicular to a surface of the tissue” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no known relative degree of perpendicularity; therefore the perpendicularity of the cross section to the tissue is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8 and 10-12 are rejected under AIA  35 U.S.C. 102(a) (1) as being anticipated by Marc D. Friedman et al. [US 20130085370 A1 & incorporated by reference David Muller (US 20090275936 A1) hereafter Muller’, M. Tanter et al. “High-Resolution Quantitative Imaging of Cornea Elasticity Using Supersonic Shear Imaging”, David Muller et al. (US 20110237999 A1) hereafter Muller” and Michael Sullivan-Mee “The Role of Ocular Biomechanics In Glaucoma Management”].
Regarding claim 1, Friedman teaches:
1. A system for evaluating a biomechanical property of tissue (i.e. In systems and methods for generating cross-linking activity in an eye, a feedback system monitors a biomechanical strength of the eye in response to the photoactivation of a cross-linking agent applied to an eye- Abstract), comprising: 
a shear wave generator (i.e. The perturbation source 510- fig. 5) that induces a shear wave in the tissue (i.e. The perturbation system may apply intraocular pressure to the eye. The perturbation system may apply acoustic or ultrasound pressure waves to the eye. The perturbation system may apply shear supersonic ultrasound to the eye. The perturbation system may include transducers configured for application to the eye. The perturbation system may include a laser system for applying laser light to the eye- ¶0010); 
an optical imaging system that captures video in the visible light spectrum (i.e. FIG. 7B includes a laser source 710, which can be a 633 nm He--Ne laser- ¶0146 Muller”... FIG. 7D includes the laser source 710, which may be a Nd-Yag doubled continuous laser from Spectra Physics that operates at 532 nm- ¶0155, Muller”... The LED 780 can have a peak wavelength of 585 nm- ¶0157, Muller”) comprising a series of image frames of the tissue during the shear wave (i.e. the controller 120 is configured to operate a perturbation source 510 to disturb the eye 1, while simultaneously observing effect of the perturbation on the eye via a perturbation indication characterization system 520- ¶0052... The characterization system 520 can also be implemented by a variety of different technologies. For example, the characterization system 520 can be implemented as a phase shift interferometer 522. The phase shift interferometer 522 utilizes polarized coherent light beams that are interfered with one another and the resulting interference patterns are captured in an image capture system ("camera")- ¶0056...The characterization system 520 can also be implemented as a Scheimpflug system 526 configured to acquire a series of cross-sectional images eye 1- ¶0058); 
an image processing component that determines, at each of a plurality of locations, a speed at which the shear wave travels within the tissue (i.e. Fig. 5. Three-dimensional spatial distribution of the shear wave speed cs (corresponding to the local Young’s modulus E via E=3ρc s 2) used in the time domain finite differences simulations of the cornea mechanical response using Acel, a package of 3-D wave simulation libraries developed at Laboratoire Ondes et Acoustique, Paris, France- Tanter) from the series of image frames (i.e. the SSI technique images a complete two-dimensional movie of the displacement field in the corneal layer at an ultrafast frame rate. This set of data is much more complete and contains the required information that enables recovering precisely the local shear wave speed in the cornea- page 1882, ¶5, Tanter); and 
a parameter calculation component that calculates a value for the biomechanical property from the determined speed of the shear wave (i.e. the resulting shear waves is directly linked with stiffness defined as Young’s modulus E- page 1881, ¶1, Tanter) at a plural subset of the plurality of locations (i.e. Young’s modulus mapping can be deduced by reformulating (2) into the form equation (3)- page 1885, ¶6, Tanter).

Regarding claim 3, Friedman teaches all the limitations of claim 1 and Friedman further teaches:
wherein the optical imaging system is a camera that captures video of a surface of the tissue (i.e. The characterization system 520 can also be implemented by a variety of different technologies. For example, the characterization system 520 can be implemented as a phase shift interferometer 522. The phase shift interferometer 522 utilizes polarized coherent light beams that are interfered with one another and the resulting interference patterns are captured in an image capture system ("camera")- ¶0056... The interferometer takes up to 25 frames per second with a very short exposure so as to substantially minimize motion during an exposure duration- ¶0095, Muller”).

Regarding claim 4, Friedman teaches all the limitations of claim 3 and Friedman further teaches:
wherein the image processing component corrects the determined speed at the plurality of locations for a curvature of the surface of the tissue (i.e. This formula is similar to the classical Lamb wave (1) but corrected by a factor- page 1883, ¶1 ...see speed at sclera region in fig. 5- Tanter).

Regarding claim 5, Friedman teaches all the limitations of claim 3 and Friedman further teaches:
wherein the image processing component registers the determined velocities at the plurality of locations with an anatomical map of the tissue (i.e. see fig. 5- Tanter).

Regarding claim 6, Friedman teaches all the limitations of claim 3 and Friedman further teaches:
wherein the image processing component generates, from the video, a shape of the shear wave on the surface of the tissue at a given time after the shear wave is induced (i.e. see fig. 5- Tanter), and the parameter calculation component calculates at least one value representing the (i.e. Further work will concentrate on the influence of cornea elastic anisotropy on the shear wave propagation. The ability of the ultrasonic radiation force to polarize the generated shear waves in different orientations could help us to quantify at least an eventual radial anisotropy of cornea elasticity- page 1892, ¶2, Tanter).

Regarding claim 7, Friedman teaches all the limitations of claim 3 and Friedman further teaches:
wherein the optical imaging system employs optical section imaging to capture video of a cross-section of tissue substantially perpendicular to a surface of the tissue (i.e. The characterization system 520 can also be implemented as a Scheimpflug system 526 configured to acquire a series of cross-sectional images eye 1. The Scheimpflug system 526 utilizes a slit of light for illumination of the corneal tissue 2. Scheimpflug imaging differs from conventional techniques in that the object plane, lens plane, and image plane are not parallel to each other, but intersect in a common straight line. A major advantage of the Scheimpflug geometry is that a wide depth of focus is achieved. The Scheimpflug principle has been applied in ophthalmology to obtain optical sections of the entire anterior segment of the eye 1, from the anterior surface of the cornea 2 to the posterior surface of the lens- ¶0058).

Regarding claim 8, Friedman teaches all the limitations of claim 3 and Friedman further teaches:
wherein the image processing component generates, from the video, a depth-dependent shape of the shear wave at a given time after the shear wave is induced (i.e. see fig. 4- Tanter), and the parameter calculation component calculates at least one value representing one of a depth-dependent elastic modulus and a depth-dependent shear modulus from the generated shape (i.e. see fig. 5- Tanter).

Regarding claim 10, Friedman teaches all the limitations of claim 1 and Friedman further teaches:
(i.e. The perturbation system may apply intraocular pressure to the eye. The perturbation system may apply acoustic or ultrasound pressure waves to the eye. The perturbation system may apply shear supersonic ultrasound to the eye. The perturbation system may include transducers configured for application to the eye- ¶0010).

Regarding claim 11, Friedman teaches all the limitations of claim 1 and Friedman further teaches:
wherein the shear wave generator delivers an air puff to the eye (i.e. a puff of air or the like may be delivered to cause deformation of the cornea 2 in a controlled manner- ¶0132, Muller”).

Regarding claim 12, method claim 12 corresponds to apparatus claim 1, and therefore is also rejected for the same rationale as listed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 13-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Marc D. Friedman et al. [US 20130085370 A1 & incorporated by reference David Muller (US 20090275936 A1) hereafter Muller’, M. Tanter et al. “High-Resolution Quantitative Imaging of Cornea Elasticity Using Supersonic Shear Imaging”, David Muller et al. (US 20110237999 A1) hereafter Muller” and Michael Sullivan-Mee “The Role of Ocular Biomechanics In Glaucoma Management”] in view of Hyoung-ki Lee et al. [US 20150192547 A1].
Regarding claim 2, Friedman teaches all the limitations of claim 1.
However, Friedman does not teach explicitly:
	wherein the image processing component computes difference images between adjacent image frames in the series of image frames, and determines the position of the propagating shear wave in each difference image.
In the same field of endeavor, Lee teaches:
(i.e. variation image- ¶0013) between adjacent image frames in the series of image frames, and determines the position of the propagating shear wave in each difference image (i.e. The controller may calculate a variation image from two echo images which are sequentially captured, detect a change position of the object from the variation image, and calculate the object change movement speed by using the change position of the object- ¶0013, fig. 20).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Friedman with the teachings of Lee in order to measure a shear wave propagation speed, a variation of tissue that is formed by the shear wave needs to be accurately calculated (Lee- ¶0120).

Regarding claim 13, Friedman teaches all the limitations of claim 12.
However, Friedman does not teach explicitly:
wherein determining a speed at which the shear wave travels in the tissue comprises: generating a plurality of difference images between adjacent image frames in the series of image frames; determining the position of the propagating shear wave in each difference image; and determining a speed of the shear wave at each of a plurality of locations from the determined position of the propagating shear wave in the plurality of difference images.
In the same field of endeavor, Lee teaches:
wherein determining a speed at which the shear wave travels in the tissue comprises: generating a plurality of difference images between adjacent image frames in the series of image frames; determining the position of the propagating shear wave in each difference image; and determining a speed of the shear wave at each of a plurality of locations from the determined position of the propagating shear wave in the plurality of difference images(i.e. The controller may calculate a variation image from two echo images which are sequentially captured, detect a change position of the object from the variation image, and calculate the object change movement speed by using the change position of the object- ¶0013, fig. 20).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Friedman with the teachings of Lee in order to measure a shear wave propagation speed, a variation of tissue that is formed by the shear wave needs to be accurately calculated (Lee- ¶0120).

Regarding claim 14, Friedman and Lee teach all the limitations of claim 13 and Friedman further teaches:
wherein capturing video of the tissue comprises capturing video of a cross-section of tissue substantially perpendicular to a surface of the tissue at a Schiempflug camera arrangement(i.e. The characterization system 520 can also be implemented as a Scheimpflug system 526 configured to acquire a series of cross-sectional images eye 1. The Scheimpflug system 526 utilizes a slit of light for illumination of the corneal tissue 2. Scheimpflug imaging differs from conventional techniques in that the object plane, lens plane, and image plane are not parallel to each other, but intersect in a common straight line. A major advantage of the Scheimpflug geometry is that a wide depth of focus is achieved. The Scheimpflug principle has been applied in ophthalmology to obtain optical sections of the entire anterior segment of the eye 1, from the anterior surface of the cornea 2 to the posterior surface of the lens- ¶0058)..

Regarding claim 15, Friedman and Lee teach all the limitations of claim 14 and Friedman further teaches:
wherein capturing video of the tissue further comprises capturing video of a surface of the tissue at a camera (i.e. The characterization system 520 can also be implemented by a variety of different technologies. For example, the characterization system 520 can be implemented as a phase shift interferometer 522. The phase shift interferometer 522 utilizes polarized coherent light beams that are interfered with one another and the resulting interference patterns are captured in an image capture system ("camera")- ¶0056... The interferometer takes up to 25 frames per second with a very short exposure so as to substantially minimize motion during an exposure duration- ¶0095, Muller”).

Regarding claim 16, apparatus claim 16 is drawn to the apparatus using/performing the same method as claimed in claim 13. Therefore apparatus claim 16 corresponds to method claim 13, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 17, Friedman and Lee teach all the limitations of claim 16 and Friedman further teaches:
the system further comprising a Schiempflug camera arrangement that captures video of a cross-section of tissue substantially perpendicular to a surface of the tissue (i.e. The characterization system 520 can also be implemented as a Scheimpflug system 526 configured to acquire a series of cross-sectional images eye 1. The Scheimpflug system 526 utilizes a slit of light for illumination of the corneal tissue 2. Scheimpflug imaging differs from conventional techniques in that the object plane, lens plane, and image plane are not parallel to each other, but intersect in a common straight line. A major advantage of the Scheimpflug geometry is that a wide depth of focus is achieved. The Scheimpflug principle has been applied in ophthalmology to obtain optical sections of the entire anterior segment of the eye 1, from the anterior surface of the cornea 2 to the posterior surface of the lens- ¶0058), the image processing component determining a speed of the shear wave at each of the plurality of locations and another plurality of locations within the cross-section of tissue (see Table II and fig. 5- Tanter).


wherein the image processing component registers the determined velocities at the plurality of locations with an anatomical map of the tissue (see fig. 5- Tanter).

Regarding claim 19, Friedman and Lee teach all the limitations of claim 16 and Friedman further teaches:
wherein the biomechanical property is one of a shear modulus and Young's modulus (i.e. a quantitative Young’s modulus mapping can be deduced by reformulating (2) into the form of equation (3)- page 1885, ¶6, fig. 5- Tanter).

Regarding claim 20, Friedman and Lee teach all the limitations of claim 16 and Friedman further teaches:
wherein the plural subset of the plurality of locations (i.e. Cornea, Iris, Lens, Sclera, humors etc.- Table II) is a proper subset (i.e. see table II).

Claim 9 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Marc D. Friedman et al. [US 20130085370 A1 & incorporated by reference David Muller (US 20090275936 A1) hereafter Muller’, M. Tanter et al. “High-Resolution Quantitative Imaging of Cornea Elasticity Using Supersonic Shear Imaging”, David Muller et al. (US 20110237999 A1) hereafter Muller” and Michael Sullivan-Mee “The Role of Ocular Biomechanics In Glaucoma Management”] in view of Patrick David Lopath et al. [US 20150374540 A1].
Regarding claim 9, Friedman teaches all the limitations of claim 1.
However, Friedman does not teach explicitly:

In the same field of endeavor, Patrick teaches:
wherein the shear wave generator is a piezoelectric transducer that directly (i.e. figs. 1-2) engages the tissue (i.e. The device further includes an ultrasonic transducer 47 incorporating a layer 48 of a piezoelectric material, preferably a polymeric piezoelectric material such as polyvinylidene fluoride (“PVDF”) or other piezoelectric polymer, co-polymer, or composite- ¶0017... the drive circuit 58 is arranged to excite the piezoelectric film 48 to emit ultrasound and to receive electrical signals generated by the piezoelectric film responsive to ultrasound impinging on the film- ¶0018) to induce the shear wave (i.e. The transverse waves propagating in the cornea will cause the location where the monitoring pulses are applied to move inwardly and outwardly, towards and away from the transducer- ¶0039).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Friedman with the teachings of Patrick to improve the sensitivity of the transducer in receive mode by enabling impinging waves that are returning from the region of interest to dissipate most of their energy in the piezoelectric material, as opposed to traveling through the sensor into the backing (Patrick- ¶0020).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488